Citation Nr: 0214911	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  00-20 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran had active military service from November 1982 to 
January 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen a previously denied claim of entitlement to service 
connection for muscle strain of the lower and mid-thoracic 
spine.  

The RO initially denied entitlement to service connection for 
muscle strain of the lower and mid-thoracic spine in a May 
1987 rating action.  The veteran was notified of that 
decision in May 1987, and did not appeal it.  RO decisions 
that are not appealed are final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2001); 38 C.F.R. § 20.1103 (2002).

The veteran filed a claim seeking the same benefits in June 
1999.  Initially, in the December 1999 rating action which is 
the subject of this appeal, the RO denied the claim based 
upon a failure to submit new and material evidence following 
a final decision.  See 38 C.F.R. § 3.156 (2002).  In a March 
2001 Supplemental Statement of the Case, the RO found that 
new and material evidence had been submitted in the form of: 
(1) the veteran's February 2001 testimony, to the effect that 
he had first been treated for back problems following service 
in June 1987; and (2) private treatment records dated in June 
2000 which showed that an MRI revealed significant disc 
degeneration.  The RO then adjudicated the claim, denying it 
on the merits.  

The Board must address the issue of new and material evidence 
in the first instance, because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Any finding on 
the merits entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or the RO).  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (statutes make clear that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined, in 38 C.F.R. 
§ 3.156(a), as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), which in this case in 
the May 1987 rating decision, will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).  As to the claims at issue on appeal, the Board 
has concluded that the RO appropriately reopened the claim 
and adjudicated it on the merits, by virtue of the receipt of 
new and material evidence, specifically consisting of the 
veteran's hearing testimony to the effect that he experienced 
continuity of symptomatology of the back since service, and 
private medical records dated in 2000, documenting a current 
disability of the lumbar spine.  Accordingly, the Board will 
adjudicate the veteran's claim on the merits. 

The Board also notes that in December 1999, the RO denied a 
claim of entitlement to service connection for 
pseudofolliculitis barbae.  The veteran also appealed that 
determination.  Entitlement to service connection for 
pseudofolliculitis barbae was granted by the RO in March 
2001, at which time a noncompensable evaluation was assigned.  

In February 2001, the veteran filed claims of entitlement to 
service connection for chest pains and for adult acne and 
eczema.  In addition, in July 2001, the veteran requested an 
increased evaluation for his service-connected 
pseudofolliculitis barbae and pes planus.  In a January 2002 
rating action, the RO: (1) granted an increased evaluation 
for service connected pes planus; (2) denied a compensable 
evaluation for pseudofolliculitis barbae; (3) denied 
entitlement to service connection for adult acne and eczema; 
and (4) determined that new and material evidence had not 
been submitted with which to reopen a claim of entitlement to 
service connection for costochondritis and chest pain.  At 
that present time, none of those claims has been appealed.


FINDINGS OF FACT

1.  The service medical records reflect that the veteran was 
involved in a motor vehicle accident in 1984, following which 
he was seen numerous times during service for complaints of 
back pain.  Post-service, back problems were initially 
documented in November 1993 and early 1994 following a work-
related back injury, and again in 1999, at which time the 
veteran sustained another job-related back injury.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's claimed 
back disability was the result of any incident or event which 
occurred during his active military service.



CONCLUSION OF LAW

A back disability, claimed as muscle strain of the lower and 
mid-thoracic spine, was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. § 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters - VCAA

Before addressing the issue on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2002)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has published new regulations to implement 
many provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence, and 
to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  For the 
reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations 
have been satisfied in this matter.  

Changes potentially relevant to the appellant's claim include 
the establishment of specific procedures for advising the 
claimant and his  representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination and/or obtain a medical opinion in cases where 
such a procedure is necessary to make a decision on a claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The Board finds that the requirements of the VCAA have been 
met in this case.  The appellant was advised, by virtue of 
detailed a statement of the case (SOC) issued in July 2000, 
and a March 2001 supplemental statement of the case (SSOC), 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We therefore believe that appropriate notice has 
been given in this matter.  

In February 2001, the veteran presented testimony at hearing 
held at his local RO.  At the hearing, additional evidence 
was presented.  The RO, in April 2001 and March 2002, wrote 
to the veteran notifying him of the opportunity to submit 
additional evidence, and the assistance available to help him 
obtain evidence in support of his claim, to include an 
explanation of what was required of the claimant and VA in 
terms of development of the evidence.  See Quartuccio v. 
Principi, 16 Vet. App, 183, 187 (2002) (noting that VA must 
advise claimants as to the evidentiary development 
requirements of the VCAA).  

It thus appears that all obtainable evidence identified by 
the appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. A. § 5103). 

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed.  Thus, the Board 
believes that we may proceed with a decision on this issue, 
without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001). (en banc).  See also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001), noting, "When there is extensive factual 
development in a case, reflected both in the record on appeal 
(ROA) and the BVA's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b) (West Supp. 2002)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The service medical records show that there were no clinical 
abnormalities of the spine, as shown in the August 1982 
enlistment examination report.  The veteran's initial 
complaints of back problems began in January 1984, at which 
time an assessment of muscle spasms was made.  An entry dated 
in mid-February 1984 indicated that the veteran had been 
involved in a vehicle accident following which he complained 
of pain in the lumbar spine.  Complaints of back pain 
persisted during February and March 1984, and assessments of 
muscle spasms and muscle strain were made.

Complaints of back pain were shown again thereafter in July 
and in October 1984, at which time an assessment of facet 
joint dysfunction of the mid-thoracic spine was made.  
Complaints of back pain were also noted in June and July 
1985.

Upon medical examination in January 1987, for separation from 
service, the examiner noted the veteran's history of a motor 
vehicle accident in 1984, with subsequent lower and upper 
back pain.  The examination report reflects that the clinical 
evaluation of the spine was normal.

The veteran filed his original claim of entitlement to 
service connection for a back disability in February 1987.  

A VA examination was conducted in April 1987, at which time 
the veteran complained of back pain.  He gave a history of 
involvement in two truck accidents during service, occurring 
in February and May 1984.  Physical examination of the dorsal 
and lumbar spine revealed that range of motion was not 
restricted, and that there was no evidence of muscle spasm.  
X-ray films of the thoracic and lumbar spine were normal.  A 
diagnosis of a history of an injury to the low and upper 
back, with essentially normal examination, was made. 

By rating action of May 1987, the RO denied entitlement to 
service connection for muscle strain of the lower and mid-
thoracic spine.  That determination was not appealed.  The 
veteran filed to reopen this claim in June 1999.

In July 1999, private medical records dated from November 
1993 to February 1994 were submitted for the file.  This 
evidence shows that the veteran injured his back in an 
industrial accident in November 1993, caused by lifting 
freight onto a belt.  A diagnosis of lumbar syndrome was 
made.  The records reflect that X-ray films taken in November 
1993 and a CT scan of the lumbar spine taken in December 1993 
were normal.  The records indicated that he could return to 
work in a limited capacity in February 1994, and at full 
capacity in March 1994.  

By rating action of December 1999, the RO determined that new 
and material evidence had not been submitted with which to 
reopen the claim of entitlement to service connection for 
muscle strain of the lower and mid-thoracic spine.

In January 2000, additional evidence was submitted in support 
of the veteran's claim.  Private medical records showed that, 
in January 1999, the veteran was involved in a work-related 
incident while assembling office cubicles and moving tables, 
which resulted in injuries to his lower back, legs, and 
groin.  When examined in March 1999, he complained of pain 
and stiffness in the upper, middle, and lower back.  
Diagnoses of lumbar subluxation, weak muscle, radiculitis, 
muscle spasm, and IVD (intervertebral disc disorder) and 
myelopathy were made.  It was noted that active 
rehabilitation would be utilized to strengthen the veteran 
and increase his range of motion.  Records dated in May 1999 
show that the veteran was being treated for lumbar 
radiculitis, with epidural steroids.  A May 1999 record also 
indicates that the veteran was not then working, and a 
diagnosis of myofascial pain syndrome was made.  In August 
1999, the veteran received private medical treatment due to 
complaints of low back pain and lumbar radiculopathy.  CT 
scan revealed some bulging of the L3-4 and L4-5 discs and 
early degenerative changes.  A private radiology report of 
the lumbar spine taken in August 1999 was reported as 
essentially normal.  

The veteran presented testimony at a hearing held at the RO 
in February 2001.  He testified that he first injured his 
back during service when he was involved in a motor vehicle 
accident in Egypt during service.  He stated that he was 
hospitalized for about four days and that, although X-ray 
films of the back were taken, nothing was found.  He 
indicated that, following discharge, he got a job in March 
1987, following which he had to go to the doctor in June 1987 
and for about every other month thereafter.  The veteran 
testified that he had undergone surgery for his back in 
October 2000.  He also testified that a doctor had told him 
that his current back problems were the direct result of the 
motor vehicle accident which occurred during service.  The 
veteran stated that he did not then work, and had not worked 
for the past two years.  He testified that, at the time of 
his back injury in 1999, he was not receiving treatment for 
back problems, and had not since 1993 or 1994.  

Additional evidence was received in February 2001, apparently 
at the hearing.  This evidence shows that a June 2000 MRI 
revealed multi-level degenerative disc disease.  Also 
included was a private operative report dated in October 
2000, which showed that the veteran underwent intradiskal 
electrothermal therapy of L4-5 and L5-S1 due to internal disk 
disruption of L4-5 and L5-S1.  

III.  Pertinent Law and Regulations

Applicable laws and regulations provide that service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. § 
3.303(a) (2002).  Under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" disability when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within a presumptive period under 38 
C.F.R. § 3.307) and the veteran has the same condition at 
present; or (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

VA regulations provide that, with chronic disease shown as 
such in service (or within the presumptive period under 38 
C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

Notwithstanding the lack of evidence of a disorder during 
service, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the currently claimed disability was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

IV.  Analysis

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim of entitlement to service 
connection for a muscle strain of the lower and mid-thoracic 
spine.  In essence, we believe that the evidence of record 
indicates that this disability was not incurred in or 
aggravated by active military service.

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the present case, the service medical records reveal that, 
in 1984, the veteran was involved in at least one vehicle 
accident, following which he experienced back pain which was 
variously diagnosed as muscle spasms and muscle strain.  X-
ray films of the thoracic and lumbar spine revealed no 
abnormalities throughout service.  The January 1987 discharge 
examination showed no clinical abnormality of the spine, 
although a notation of lower and upper back pain, following a 
1984 motor vehicle accident, was made.  

Post-service, the earliest documentation of any back problems 
was shown in records dated in 1993 and 1994, which also 
document an industrial accident resulting in back pain.  From 
approximately March 1994 forward, there is a gap in the 
evidence pertaining to any back problems or disability until 
January 1999, at which time the veteran sustained another 
industrial accident.  The second industrial accident appears 
to have been far more severe that the first.  When examined 
in March 1999, diagnoses of lumbar subluxation, weak muscle, 
radiculitis, muscle spasm, and IVD disorder and myelopathy 
were made.  In August 1999, a CT scan revealed some bulging 
of the L3-4 and L4-5 discs.  Ultimately, the veteran 
underwent back surgery in October 2000.  The record reflects 
that, according to his August 2001 hearing testimony, the 
veteran did not return to work following his January 1999 
back injury.  

The above evidence establishes the presence of a current 
disability of the lumbar spine.  The service medical records 
also reflect that the veteran sustained a back injury during 
service which resulted in back pain thereafter.  

Consequently, the critical inquiry is whether there is a 
nexus between the veteran's current foot problems and active 
service.  Hickson v. West, supra.  In this regard, none of 
the evidence of record establishes, or even suggests, that an 
etiological link exists between the back problems which the 
veteran had in service, primarily manifested by pain and 
spasms, and his post-service back problems, which are 
documented as occurring in 1993 and 1994 and from 1999 
forward, and in both instances were the result of work-
related injuries to his back.  Neither private nor VA medical 
evidence even mentions the possibility of a etiological link 
between the veteran's post-service back symptoms and his 
period of active military service.  

In his February 2001 hearing testimony, the veteran testified 
that a doctor (unspecified) had told him that the back 
problems that he was experiencing were the direct result of a 
motor vehicle accident which occurred during service.  
However, the Board has carefully reviewed the medical 
evidence for any such statement, comment, or opinion, and is 
unable to find such.  In light of the absence of 
corroboration of the veteran's testimony, the Board points 
out that the Court has held that "the connection between the 
layman's account, filtered as it was through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence").  Robinette v. Brown, 8 Vet. App. 69, 
77 (1995), Beausoleil v. Brown, 8 Vet. App. 459 (1996), Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom.  Epps v. 
Gober, 126 F.3d. 1464 (Fed.Cir. 1997).

In this case, the Board also finds the absence of any 
documentation of medical treatment from the time of the 
veteran's discharge from service in 1987 until his first 
work-related back injury in 1993 to be significant and 
probative.  The veteran indicated in his February 2001 
hearing testimony that, after he obtained post-service 
employment in March 1987, he started going to the doctor 
almost every other month, from June 1987 forward.  However, 
he was unable to provide any information which would be 
useful in terms of obtaining that reported evidence.  The 
Board observes that the veteran underwent a VA examination in 
April 1987, at which time there were no back spasms, there 
was no restriction of range of motion, and X-ray films of the 
thoracic and lumbar portions of the spine were normal.  
Essentially, there was no indication of any back disability 
at that time.  

The veteran himself has presented statements and testimony to 
the effect that he has experienced continued symptomatology 
of the back since the accident which occurred during service 
in 1984, and that his current back problems are etiologically 
related to that event.  Interpreting the veteran's statements 
most liberally in his favor, the Board nevertheless finds 
that the evidentiary record is nonsupportive.  In this 
regard, there was no evidence of any clinical abnormality of 
the back shown during the January 1987 separation 
examination, nor was a chronic disorder or any disability of 
the back shown when he was examined by VA in April 1987, just 
three months following his discharge from service.  Moreover, 
there is no medical evidence of a relationship between the 
veteran's current back problems and his alleged continuity of 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

The Board finds that a preponderance of the evidence is 
against the claim for service connection for muscle strain of 
the lower and mid-thoracic spine, and the benefit-of-the-
doubt doctrine is not for application.  The Board concludes 
that this disability was not incurred or aggravated during 
the veteran's active military service.  38 U.S.C.A. §§ 1131 
5107; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a back disability, 
claimed as muscle strain of the lower and mid-thoracic spine, 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

